EXAMINER'S COMMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, now incorporates limitation of a drive system configured to rotate the vane stage configured to complete full rotations around the engine central longitudinal axis, wherein the drive system comprises a drive motor and a drive gear; the vane stage comprises a circumferentially extending gear teeth track; and the drive gear complementarily engages the gear teeth track. Such limitation is not found or suggested in prior art. Claims 4-13 depend from claim 1 and are allowable for at least above limitation.
Claim 14, has limitation of a method of operating a gas turbine engine, the method comprising: rotating at least one of a blade outer air seal support and a blade outer air seal of a gas turbine engine around an engine central longitudinal axis of the gas turbine engine, wherein rotating at least one of the blade outer air seal support and the blade outer air seal comprises continuous rotational movement during operation of the gas turbine engine. Claims 15 and 18 depend from claim 14 and are allowable for at least above limitation.
Claim 21 has limitations wherein rotating at least one of the vane support, the vane stage, the blade outer air seal support, and the blade outer air seal comprises eventual complete rotations around the engine central longitudinal axis, wherein rotating at least one of the vane support, the vane stage, the blade outer air seal support, and the blade outer air seal comprises driving a drive gear that engages a circumferentially extending  gear teeth track disposed on at least one of the vane support and the blade outer air seal support. Claim 22 depend from claim 21 and is allowable for at least above limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839.  The examiner can normally be reached on M-F after 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747